 CPD INDUSTRIES, INC.CPD Industries,Inc.andInternational Brotherhood ofElectricalWorkers, AFL-CIO-CLC, Local 2254.Case 21-CA-13915October 6, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn May 26, 1976, Administrative Law Judge Her-man Corenman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedlimited exceptions, the Respondent filed exceptions,and both parties submitted supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended .Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, CPD Industries, Inc.,Santa Ana, California, its officers, agents, successors,and assigns, shall take'the action set forth in the saidrecommended Order, except that the attached noticeissubstituted for that of the Administrative LawJudge.2iThe Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw JudgeIt is the Board's establishedpolicy notto over-rule an AdministrativeLaw Judge's resolutionswith respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950),enfd.188 F.2d 362 (C A 3, 1951) We have carefullyexaminedthe recordand find no basis for reversing his findings.2 Based on the AdministrativeLaw Judge's recommendedOrder, par1(b), it is apparent that the recommended"Notice toEmployees"omittedany reference to Respondent's-"threatening to close the plant or importwork from overseas for the purpose of discouraging employees from engag-ing in unionactivityor support."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAftera hearing at which both sides had the opportu-nity topresent their evidence,theNational Labor271Relations Board has found that we violated the lawand has ordered us to post this notice and we intendto carry out the Order of the Board and abide by thefollowing:WE WILL NOT ask you anything about yourunion activities, or the union activities of yourfellow employees, or solicit you to report to uson the union activity of your fellow employees.WE-WILL NOT threaten--you with discharge, lay-off, or other punishment, or threaten to close theplant or import work from overseas for the pur-pose of discouraging employees from engagingin activities in behalf of International Brother-hood- of ElectricalWorkers,AFL-CIO-CLC,Local 2254, or any other labor organization.WE WILL NOT announce and grant wage in-creases or threaten to withdraw profit-sharingplans or other employee benefit plans for thepurpose of inducing you to reject a union orabandon union. activity.WE WILL NOT discourage membership in or ac-tivities on behalf of International Brotherhoodof ElectricalWorkers, AFL-CIO-CLC, Local2254, or in any other labor organization, by dis-charging employees, or in any other manner dis-criminating in regard to hire or tenure of em-ploymentorany terms or condition ofemployment.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights guaranteed in the National LaborRelations Act, which are as follows:To engage in self-organizationTo form, join, or help unionsTo bargain collectively througha represen-tative of your own choosingTo act together for collective- bargaining orother mutual aid or protectionTo refuse to do any or all of these things,Since it has been found that we unlawfullydischargedWilliam Buck, Mark Tepner, andJames Crowe, WE WILL offer them back their reg-ular jobs or, if such jobs no longer exist, WE WILLgive them substantially equivalent jobs; and WEWILL pay them for the earnings they lost becauseof the discrimination against them, plus 6-per-cent interest.All our employees are free to remain or refrainfrom becoming or remaining members of a labor or-ganization.CPD INDUSTRIES, INC.226 NLRB No. 35 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: Thiscase was heard before me in Santa Ana, California, onFebruary 10 and 11, 1976. The complaint, which wasamended at the hearing, was issued on November 20, 1975,pursuant to a first amended charge filed on September 30,1975, by International Brotherhood of Electrical Workers,AFL-CIO-CLC, Local 2254, herein called the Union. Thecomplaint alleges 8(a)(1) and (3) violations in connectionwith Respondent's, CPD Industries, Inc., discharge of fouremployees and 8(a)(1) violations in connection with vari-ous acts of the Respondent; to wit: announcing and grant-ing wage increases to employees to persuade them to aban-don their support of the Union; interrogating employeesconcerning union activities; `threatening to discharge ortake reprisal against employees who engage in union activi-ties; threatening to close the plant because of employees'union activity or support; and soliciting employees to en-gage in surveillance of the union activities of fellow em-ployees. The Respondent's answer denies that it engaged inthe unfair labor practices alleged in the complaint.All parties were afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine witness-es, to argue orally on the record, and to file briefs. Briefsfiled by the General Counsel and counsel for the Respon-dent have been carefully considered.Upon the entire record and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1.JURISDICTIONThe complaint alleges and the answer admits that theRespondent is engaged in the business of manufacturingcitizen band antennas, with its principal place of businessat Santa Ana, California; and in the normal course andconduct of its business operations, Respondent annuallypurchases and receives goods and products valued in ex-cess of $50,000 directly from suppliers located outside theState of California. I find that the Respondent has been atall times material herein an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIn. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent manufactures citizen band radio antennas.Its business has grown rapidly in the past 3 years. In July 1,1975,1 it moved its manufacturing facility to larger quartersin Santa Ana. Because of the shortage of floor space, itoperated two shifts previous to its move on July 1. Afterthe move, it combined all its operations into one shift. Atthe time of the move, -Respondent employed approximately60 employees.InMarch, with the increase in the employee comple-ment, the Respondent selected five employees to act asleadmen in their respective production departments.The leadmen were under the direct supervision of JohnMarchiorlatti, Respondent's vice president and plant man-ager,who in turn was responsible to Charles Dillow, Re-spondent's president.B. Union Activity and the Course of EventsThe record shows that in March employees-began to dis-cuss among themselves the desirability of having a union inthe plant. In May, after the discharge of Ted Hofstetter, aunion organizational meeting was arranged by Arthur Or-tiz,president of the Union, at the union office. Attendingthisunion organizationalmeeting wereWilliam Buck,Mark Tepner, James Crowe, Leonard Ortiz, the Krampbrothers, and several other of Respondent's employees.Union President Arthur Ortiz explained what was neces-sary to start a union, and authorization cards were passedout. Subsequently, several union meetings were held at theunion offices in Santa Ana.Theodore Hofstetter, who began working for Respon-dent on April 3, noted shortly after his employment thatemployees were discussing the desirability of union repre-sentation.Hofstetter,who was opposed to the idea of aunion, sometime in April approached Plant Manager Mar-chiorlatti and told him that unless conditions changed inthe relationship between the Respondent and the employ-ees the Respondent was going to have a union problem onitshands.Marchiorlatti inquired if Hofstetter knew whowas behind it; Hofstetter told him Bill Buck and LeonardOrtiz.On April 24, Charles Dillow, Respondent's president,conducted a meeting of all the employees in the plant toreport to them progress on a new insurance plan beingoffered to the employees. Maas, the insurance broker, waspresent, and he explained the insurance policy to the em-ployees and passed out insurance enrollment cards. AfterMaas had completed what he had to say, Leadman Wil-liam Buck stood up and made a formal apology to employ-ee Tom Talon for accusing him of telling Respondentabout the union organizing plans being discussed by theInternational Brotherhood of Electrical Workers, AFL-Local 2254, herein called the Union, is a labor1All dates hereinafter referrred to occurredin 1975 unless otherwise stat-organization within the meaning of Section 2(5) of the Act.ed CPD INDUSTRIES, INC.employees.' When Buck made this apology to Tom Talon,Dillow in surprise and astonishment, and in anger, let theassembled employees know that he would not tolerate aunion in the plant. Buck's recollection, which I credit, ofwhat Dillow told the group is as follows:Dillow spun around and he yelled, "Do you guys real-lywant a union in the shop? I want to know howmany people want a union in the shop."Of course nobody said anything or raised their handor anything. And he said, "I'll tell you what you aregoing to get if you get a union; you are going to payhalf your paycheck for dues, and I am not going tohave a union in the shop. If it comes right down to it,I am going to close the place down and import myparts from overseas." He said that there were plenty ofpeople overseas just dying to make his parts, but hemade an American product and he wanted it made inthe U.S.A.Buck testified that he then left while the meeting was stillin progress.Other employees' who were present and heard Dillow'sangry speech corroborate Buck's version in substance andadd other remarks which I find were also made in thecourse of Dillow's speech. Among other things, Dillow toldthe assembled employees that he had been planning a prof-it-sharing plan but would have to discard those plans now;that before he let a union in, he would close the plant downand import the parts from the Philippines, Japan, or Mexi-co; he would have "wet-backs" to make the parts; if hefound out which employees were behind the Union, theywere going out the door. According to Buck's testimony, atsome point in the course of Dillow's speech, Hofstetterstepped forward and said he wanted to say something, andhe said he thought they didn't need a union; he thoughtthere was a gap in communications between employeesandmanagement, and if they just got together and talkedand'settled our differences they wouldn't need a Union .32 A day or so prior to the April 24 insurance meeting, Buck approachedMarchiorlatti during a lunch break to- learn what Marchiorlatti personallyfelt about a union, and also to fmd out who, if anyone, had talked toMarchiorlatti about a union, as there was talk circulating through the shopto that effect. Buck asked Marchiorlatti what he thought about a union inthe shop Marchiorlatti replied that he didntt think it was needed, the shopwas too small. He also said that Dillow would not go for it-that Dillowwould close up shop before he would let a union in his shop-that Dillowhad been fighting unions for years and there was just no way he would gofor it. Buck asked who it was who had told Marchiorlatti about the Unionand ventured the opinion it was Tom Talon. At this point, Marchiorlattitold Buck that it wasn't Tom Talon, it was Ted Hofstetter. I find thatMarchiorlatti's remarks to Buck violatedSec 8(a)(1) of the Act3Dillow testified he was quite shocked to learn of union activity amongthe employees, and admitted that he expressed his opposition to the UnionHe testifiedhe told the employees that with a union he would not be able tocompete effectively in the market, that he was working to get the employeesthe benefits of a larger company and he was shocked that his efforts seemedto be unheeded; and that,he would have to stop his efforts on the employ-ees' behalfat that point if'the Union intervened. In view of the overwhelm-ing testimony to the contrary, including Respondent's own witness,insur-ance brokerMaas,I do not credit Dillow's testimony that in the course ofhis April 24 speech he did not say, in effect, that he would fold up and gethis partsfrom overseas' or other countries, or his denial that he told theemployees, in effect, that if they did not work for him he would not work forthem, or that he would shut the doors if the Unioncame in.Nor do I creditDillow's denial that he said anything about firing employees who brought273I find that Dillow's April 24 speech to the assembledemployees containing threats to close the shop and to dis-charge union supporters, and to have parts made overseas,coerced and restrained employees in the exercise of theirSection 7 rights and thereby violated Section 8(a)(1) of theAct.Oahu Refuse Collection Co., Inc.,212 NLRB 224(1974);Plastic Composites Corp.,210 NLRB 728, 730-731(1974).C. TheDischargeof Ted HofstetterIt is not in dispute that Dillow was a harsh taskmasterand expected that his employees give their best efforts tothe job at hand.This fact is made manifest in the testimonyof Bill Buck,a dischargee,who testified that in a talk hehad with Plant Manager Marchiorlatti on the day preced-ing the general meeting of April 24 he told Marchiorlattithat he personally was interested in the Union for the factof job security because Dillow "was kind of infamous forgetting upset and flying off the handle and screaming atpeople and firing people." 4I have taken note of thisproclivityof the Respondent todischarge employees in connection with my considerationof the discharges of Hofstetter,as well as the three otheremployees whom the General Counsel's complaint allegeswere discharged in violation of the Act.Hofstetter was hired on April 3, worked as a probation-ary employee during the 6-week probationary period, andwas terminated on May 19. Hofstetter testified that PlantManager John Marchiorlatti called him into his office andtold him that Dillow had been watching him and had toldMarchiorlatti that Hofstetter was slacking off and that heshould be let go; that it wasn't his decision.Marchiorlatti testified that in firing Hofstetter he toldhim that he had been keeping an eye on him and hadwarned him about talking;itwas disrupting his work; hehad heard from Dillow himself that he had warned Hof-stetter about talking and had also heard from Rick Young,Hofstetter's leadman, that he had warned him for talking,and Hofstetter wasn't doing very well and they were goingahead and let him go. Marchiorlatti testified further thatHofstetter said that he had to admit the last couple of dayshe hadn't been feeling very good and had not been workingvery well, to which Marchiorlatti replied it was more likethe last couple of weeks and told him they were letting himgo, at which point Hofstetter arose and said,"Okay,thanks," and shook Marchiorlatti's hand and walked out.On cross-examination,Hofstetter admitted that his lead-man talked to him about his talking,thatMarchiorlattimay have also,and that Dillow also had warned him abouthis talking.Marchiorlatti testified that the decision to terminate washis own but that he did consult Dillow beforehand. Hetestified that he observed Hofstetter talking too much"once or twice,"and he verbally warned him on one occa-theUnion in Marchiorlatti testified that he heard dust the first part ofDillow's speech-he missed the rest because he was talking to Tom Talon atthe time4It is also noted that on September 30, 1975, the Union filed a charge thatthe Respondent discharged 12 employees,including the 4 employees namedin the complaint herein 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion less than a week before Hofstetter's termination. Inthis connection, Marchiorlatti testified that after he warnedHofstetter he went to his leadman and told him to "watchTed, he seems to be talking quite a bit and disturbing theguys,"_ and "--Rick [the leadman] told me that he had al-Marchiorlatti testified further thatwhile Hofstetter was talking he was disturbing other em-ployees and he was not doing his job; he was not gettingenough product out.'Marchiorlatti testified that he spoke to Dillow about hisintentionto discharge Hofstetter the day before his termi-nation. At that time, Marchiorlatti testified, he told Dillowthat he had been noticing Hofstetter, that he wasn't work-ing very well; and then Dillow told him that he too hadwarned Hofstetter about "talking too much and not doinghis job." Marchiorlatti testified further that on the follow-ing day he noticed that Hofstetter "was up to the same oldthing; talking'and not doing his job, and walking aroundsome."While the record shows that Hofstetter was against theUnion, a fact which was well known' to the Respondent'the General Counsel nevertheless contends that the Re-spondent terminated Hofstetter in the belief that he was infact a union leader. To support this conclusion, the Gener-al Counsel, among other things, points to the testimony ofRobert Kramp, a former employee, who testified that with-in the hour afterHofstetter was terminated he approachedMarchiorlatti on the job and asked him why Hofstetter hadbeenfired, and Marchiorlatti replied that "Chuck [Dillow]thinks that Ted, had something to do with the Union." Op-posed to Kramp's testimony is that of Marchiorlatti whodenied that he had ever had any conversation with Krampconcerning the termination of Hofstetter and denied thathe ever told Kramp, or anyone else, that Hofstetter hadsomething to do with the Union. Moreover, Dillow credi-bly testified that he never told Marchiorlatti that hethought Hofstetter was a troublemaker or an instigator ofthe Union. The truthfulness of Kramp's testimony is fur-ther impugned by the fact that in a previous affidavit givento a Board agent he could not identify the employee hetalkedaboutwithMarchiorlatti.Bearing inmindHofstetter's well-known attitude against a union and hisconduct in alerting management to the threat of unionismand informingmanagementwith the names of the unionleaders, I am disposed to credit Dillow's testimony that henever told Marchiorlatti that Hofstetter was a troublemak-er or instigator of the Union and to credit Marchiorlatti'stestimony that he never told Kramp or anyone else thatHofstetter had something to do with the Union. It follows5Marchiorlatti testified that employees could talk, but not to where itwould disturb their work6Thus, in April, as is recited earlier in this Decision, Hofstetter alertedMarchiorlatti that the Respondent had a union problem on its hands andthat Will Buck and Leonard Ortiz were behind the union drive Also, in thecourse of Dillow's antiunion speech to the employees on April 24, Hofstetterinterrupted to venture his opinion that "we didn't need a union " Addition-ally,Marchiorlatti testified credibly that he did not consider Hofstetter tobe a union leader, or in favor of the Union, and Dillow testified crediblythat he felt very strongly that Hofstetter was not active in the Union, basingthis feeling on reported conversations between Marchiorlatti and Hofstetterthat were conveyed to him by Marchiorlatti after the April 24 insurancemeetingtherefore that I do not credit Kramp's testimony that Mar-chiorlatti told him' that Dillow thought that Hofstetter hadsomething to do with the Union.To further support his contention, the General Counselalso points to the testimony of Buck that a day or two afterHofstetter's termination he attended a meeting of leadmenwith Dillow and Marchiorlatti. Buck testified that Dillowmade a "pep talk" with the encouraging news that a lot ofnew orders were coming in and production was picking up.Buck testified further that Dillow told the leadmen "thatthings were really picking up, that the Company was reallygoing places, and he kind of leaned forward and said thatwe were all company men now and he wanted us to keepour ears to the ground for any loud noises. And he leanedforward and said, `You-know what I mean'--,we just got ridof one trouble maker and we don't want anymore road-blocks in front of us." Buck testified that as he walked outof this meeting he asked Marchiorlatti "if what Chuck [Dil-low]meant by a roadblock and trouble maker, was TedHofstetter, and he said, yes." Buck testified further that hetoldMarchiorlatti that that was ridiculous-as Ted (Hof-stetter)was, the one who came up and told him about theUnion in the first place. Buck testified further that Mar-chiorlatti then told him "that Chuck [Dillow]seemed tothink that he [Hofstetter] was the main instigator and trou-ble maker, and there was just nothing that could be doneabout it."Marchiorlatti, in contradiction of Buck's testimony con-cerning this leadmen's meeting, testified that he did notrecall such a meeting where there, was conversation about a"roadblock" or an "instigator." Marchiorlatti denied thathe had a conversation with Buck following aleadmen'smeeting where Buck talked to him and asked if Dillowmeant Hofstetter during the course of the meeting.Aside from the fact previously alluded to in this Deci-sion, namely, that management was fully aware that Hof-stetterwas antiunion and an informer against the unionleaders, and from my opinion, in view of Respondent'shostility to unionism, that Respondent would be more like-ly to retain rather than discharge Hofstetter, and in theabsence of any concrete evidence that Respondent's man-agement was aware of or suspected that Hofstetter, was aunion activist, I am inclined to place a different interpreta-tion on Dillow's remarks made at the leadmen's meeting,as testified'to by Buck, concerning having `just got rid ofone trouble maker, 'and we don't want any more road-blocks in front of us." It must be pointed out that Dillowwas giving a pep talk to his leadmen, stressing productionefficiency, and such terms as "trouble, maker" and "road-block" in the context of the pep talk could very well havehad reference to the conduct of Hofstetter in interferingwith production by his conduct for whichhe was terminat-ed.Dillow conceded that something similar to the term"roadblock" might have been' said in the course of one ofthe leadmen meetings where he talked to them about theCompany and its growth and what Dillow felt that "we hadto do to meet that growth and to be able to produce ourproducts to fill the needs that were out there."In summary concerning Hofstetter's discharge, I am ofthe opinion that the General Counsel has not satisfied hisburden of proof necessary to establish that the Respondent CPD INDUSTRIES, INC.275dischargedHofstetter because they believed he was aunionactivist.To the `contrary, the evidence establishesthat Hofstetter was discharged'for cause. It also establishesthat the Respondent's managerial representatives, namelyDillow and Marchiorlatti, were fully aware of Hofstetter'santiunion feelings and, in view of the Respondent's markedhostility to unionism, it defiescommonsenseto concludethat the Respondent terminated Hofstetter because theybelieved him to be aunionactivist. I would therefore findthat Hofstetter's discharge did not violate any provisions ofthe Act.D. The Discharge of William BuckBuck was hired by the Respondent on November 22,1974, and, together with Mark Tepner and James Crowe,other alleged discriminatees, was discharged on August 11.Buck was hired as an assembler trainee. In March he waspromoted-to leadman in the metal fab department. He re-mained a leadman till his discharge. When Buck was pro-moted to leadman, his pay was increased from $2.75 to $3per hour. There were three employees in the department inwhich Buck served as`leadman. Buck testified credibly con-cerning his duties and responsibilities as follows:-As leadman in my department, at the .start of theday I would tell which man which machine they wereto run until the next' break-I would try to switch themen around, so they would have a variety of work andwouldn't get bored.Priorities and work assignments were determined byChuck Dillow, John Marchiorlatti and Danny War-ren.Concerning my function of training men in my de-partment, I was this most experienced man in my de-partment. About 90 percent of my time was devotedto production work, 10 percent of my time as lead-man.Ihad no authority to hire or fire, no authority todiscipline, just yell at them; no, authority to suspend orlay off. John Marchiorlatti<instructed me that if any-body gave me a hard time-I was to send them over totalk to John [Marchiorlatti]-after I would verballyyell at them-I had no authority to promote, or tograntraises. But Icould recommend a raise to John[Marchiorlatti]who then -would talk it over withChuck, and John would check out how the guy wasworking-his attendance-his attitude-to determinewhether he should be granteda raise.I had no author-ity to recommend hiring or firing and I did not adjustemployee ,grievances.The procedure on employeecomplaints was that I either went up and talked toJohn about it-orI sentthe employee to John. I hadno authority to grant time off. If there was overtime,John would walk around and ask different employeeswhether they wanted, to workxovertime.Iwas paid by the hour and I punched a time clock.Dillow and Marchiorlatti were, salaried. I enjoyed nobenefit 'that other employees did not have also. Myresponsibility and authority as a leadman was no dif-ferentthan other leadmen.7I credit Buck's-description of his duties, and I agree withthe General Counsel that William Buck was not a supervi-sor within the definition of Section 2(11) of the Act. Atmost he served as a more experienced worker expeditingthe flow of work by routinelyassigningmen tomachines,and by serving as the eyes of management so that he was ina position to report on the three men in his department andon production progress. Buck was essentially a productionworker receiving $3 an hour who devoted approximately 90percent of his time to operating a machine andengaging inthe other productionprocesses.Wirtz Manufacturing Com-pany, Inc—-215 NLRB 252 (1974);Pre-castManufacturingCo., 200 NLRB 135, 140-141 (1972);Risdon ManufacturingCompany, Inc.,195 NLRB 579, 581 (1972). I find that Buckat no time during his employment by Respondent pos-sessedor exercised the authority of a supervisor as definedin Section 2(11) of the Act.8Buck attended unionmeetings atthe IBEW union officein Santa Ana which were held in May, June, July, andAugust. On the day preceding April 24, the general meet-ing of management with the employees, Buck approachedMarchiorlatti during lunch hour to learn what Marchior-latti personally felt about a union. Buck credibly testifiedthat he asked Marchiorlatti what he thought about a unionin the shop. Marchiorlatti replied that he didn't think theshop needed a union-that the shop was too small-andno way Dillow would go for it that he would close up theshop before he would let a union in the shop;9 he had beenfighting unions for years, and there was no way he wouldgo for it. Buck told Marchiorlatti that he was personallyinterested in a union for the fact of job, security, becauseDillow was infamous for getting upset, flying off the ban-7Marchiorlatti's testimony concerning the duties and responsibilities ofthe leadmen does not in most respects substantially differ from the testimo-ny of Buck He testified that at the time of the move in July to the newbuilding the leadmen were in charge of their men, and they took over intheir departments. Marchiorlatti testified that before the move the leadmenhad no authority to fire a man without discussing it with him I do not creditthe inference that might be drawn from this last statement that the leadmenhad authority to fire In fact, I find that they had do authority to fire beforeAugust 15; they could recommend such action, but Marchiorlatti wouldmake the decision on the basis of his own investigation. I also do not creditMarchiorlatti's testimony that the leadmen had authority-at least beforeAugust 15-to discipline a'man by sending him home or by givinghim timeoff I have found that the leadman's authority in the matter of discipline wasconfined merely to verbally bawl him out.It is true, and I so find, that about August 15,a date after Buck's dis-charge,Marchiorlatti enlarged the authority of the leadmen.He called ameeting of all the employees and, standing the leadmen behind him,he toldthe employees as he so testified-"These are your leadmen; you are to dowhat they say They can fire you, and they canrecommend to me to fire youif they can't They don't have the power in other departments, just theirdepartments."However,it is clear that on and prior to August I 1 the leadmen did notpossess the additional authority that was granted to them and announced tothe employees on or about August 158The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall, promote,discharge.assign,reward, or discipline other employees, or responsibly todirect them, or to adjust their grievances or effectively to recommend suchaction, if in connection with the foregoing the exercise of such authority isnot of a merely routine or clerical nature,but requires the use ofindepen-dent judgment91 find that this statement made by Marchiorlatti to Buck,that Dillowwould close up shop before he would let a union in, violated Sec 8(a)(1) ofthe Act 276DECISIONS OF NATIONALdle, screaming at people, and firing people. Buck askedMarchiorlattiwho it was who had told him about aunion-was it Tom Talon. Marchiorlatti told Buck that itwasn't Tom Talon; it was Ted Hofstetter.10In addition to attending union meetings at the IBEWunion offices in Santa Ana, Buck talked to other employ-ees, trying to encourage them to attend meetings. He alsopassed out union authorization cards. Buck testified credi-bly that other employees who were active in promoting theunion were Mark Tepper, Jim Crowe, and Bob and TomKramp.On August II Marchiorlatti went to Buck's departmentabout 8:45 a.m. and discharged him. Buck's testimony con-cerning the exit interview, which I credit, follows:John called me over and he told me that he didn'tthink things were working out and he was afraid hewas going to have to let me go. I asked him_ what hemeant by that, and he said he didn't think I couldhandle the responsiblity anymore. I told him, John,what do you mean?, I have been handling the responsi-bility.We have been working hard. My departmenthas been doing good-and he said' that he neededsomebody to be there all the time.I had missed a day the week before, and I remindedhim that was the first day I had missed since I hadbeen out of the hospital. And he said that he neededsomebody to work overtime all the time. And ^ I re-minded him again earlier that same morning, I hadtalked to him. I had too many things to do after workthe previous week to work overtime, and that I wasgoing to work overtime all the present week. And hesaid that I had two good workers in my departmentand I had gotten one of them so upset that he hadquit, a guy,' gamed Steve' And I reminded John thatthemorning that Steve had quit he was one of thepeople that,was working on the night shift, and when,they 'disbanded the night shift he came into my de-partment. The first thing he said- to me when hewalked in was he wished he had gotten fired or laid offso he wouldn't have to come to work that morning.The second thing he said to me, he wanted to know ifhe could go out to his car and get a beer so he coulddrink a beer while working. When I told him I didn'tthink that Chuck Dillow or John would appreciate it,he got up and walked out. When he walked out, I wentover and told John and Bud, who was the former fore-man of the night shift, what happened, and they said itwas fine, it was all right. I-also told this to John [Mar-chiorlatti].Then John told me I had gotten into an argumentwith Mike Smith and had gotten him all upset and wascausing him trouble. Now, I told John that was theonly argument I' have ever had with anybody since Ihad been working there. And he said I had gottenMike so upset that he wanted to transfer. And I toldJohn that Mike and I have talked about it; we hadgotten things settled; that he didn't want to transfer10Hofstettera few days earlier had told Marchiorlatti thatBuck andLeonard Ortizwere the leadersin the unionmovementLABOR RELATIONS BOARDanymore, and I didn't want him to transfer, and I toldhim to go over and talk to, Mike about it. And Johnthen said - that Chuck. [Dillow] just didn'twant mearound anymore and that he wanted to give Mike achance on my job. He said he really didn't want to fireme, but it was his job or mine. I couldn't seethe-guylosing his job over me, so I said, well, if that's the wayit is, that's the way it is. That-ended the conversation. 1Buck credibly testified further that before he left theplant he walked up to Chuck Dillow and the followingconversation ensued:I said, "Chuck, you don't think I can do my job any-more," and he said, "No, I don't," and I asked him,"What do you mean, Chuck? I have been doing myjob. I have been working darn hard. My departmenthas been doing great," and .he turned around, red-faced, and he said to me, "Bill, one of these days, youare going to grow up and you are going to learn thatwhen you work for a company, it does things for you;but-when you work against it, you are out the door,"and he turned around and started working on a ma-chine, and I thought it wasuselessto carry on a con-versation, so I said, "Thanks a lot Chuck," and turnedaround and walked out.Buck testified credibly that he had never been criticizedas a leadman. He had received a 25-cent-per-hour raisewhen he became a leadman, and had received a 10-centraise about I month before his discharge.After Buck left the plant, he went to the IBEW localunion office and called Dillow on the phone, at the,sugges-tion of Union President Arthur Ortiz, to learn why he wasfired.During this phone call, Ortiz listenedon an extensionphone when Dillow, came on the line. Buck credibly de-scribed the phone conversation between Dillow and him-self'as follows:I told Chuck that I had been to the UnemploymentOffice that day and they wanted to know why I wasterminated and I didn't know what to tell them, andhe told me to put down "lack of work" or anythingelse that I wanted to. And I told him that I knew thatwasn't the real reason I was fired, and that I, myself,wanted to know why.And he said that he didn't think that I cared enoughabout the Company and was willing to work for it.And I asked him what he meant, because I had beenworking hard all the time. I couldn't understand. I hadbeen working my butt off.And he said, "Well, to be blunt I have heard rumorsthat there are people trying to organize a union in [the]shop and I heard that you are one of them."The disagreement with MikeSmithwas aboutBuck's girl friend withwhom Buck had been living 2 years, and whom heintendedtomarry. Inthat connection Bucktestified further asfollows:And Mike had been going out with Cathy,and I was askinghim aboutit, and he kepton telling meno. And one day be cameto me and said,"k am going totell you the truth," and he toldme that he was, and I gotall upset about it and we hadan argument and started yelling back andforth, andthiswenton for a couple of days, and then finally we satdown and talked about it and decided we werejust going to have to beprofessional while we wereat work. CPD INDUSTRIES, INC.277And I asked him if that was why I got fired and hesaid no. He said that John Marchiorlatti didn't think Iwas solidly behind the Company; was working againstit.And I told him that I had been nothing but behindthe Company ever since I started working there. I wasworking my tail off. I was glad to have e-a job. And hetold me that if that was so why didn't I come to him inthe first place when this whole union thing got started.And I told him I didn't think it would get that far.And he got all upset and he said, "What do youmean this far? They have been having meetings,haven't they? You have attended them, haven't you?And they have filed, haven't they."And I told him that I had been to the meetings butI didn't know anything about them filing. And he said,"Well, why don't you just let it cool for a couple ofdays and come in and talk to John."And he said, "I will tell you the truth, I won't havea union in my shop. If it comes right down to it I willfire everyone. I will clean the shop and hire a bunch ofwetbacks." He said, "They're cheap and they are will-ing to work," and he kind of chuckled when he madethe remark.And I asked him if I was fired because of the Unionagain, and he said I was fired for a number of reasons;one of them was my involvement-at the top of thelistwas my involvement in this union thing.And I told him it was all a misunderstanding and Iasked him if I could have another chance, and he saidto come in and talk to John and convince him that Iwas sincere about what I was saying.Then he said, "You might as well tell me the truth.I know that you have been to those meetings."And I told him that I went to the meetings just tohear another person's point of view and to expressmine when ' they -were done, whether they wanted tohear it or not. And he just said, "Well, come in in acouple of days and talk to John."And I said, "Thanks," and hung up the phone.Union President Arthur Ortiz who was listening in onthephone conversation gave testimony corroboratingBuck's testimony as follows:Mr. Buck then asked him the reasons he was terminat-ed.Mr. Dillow's response was that he had heard ru-mors to the effect that there was a union campaigngoing on in the shop and that Mr. Buck's attitudewasn't right. And Mr. Buck asked him what he meantby that. Mr. Dillow's response was, "Well, have youattended any of those union meetings?" And Mr.Buck denied that at first. Through the course of theconversationMr. Buck then admitted attending themeetings, and Mr. Dillow said, "Well, there isn't verymuch about the meetings that I didn't know anyway.""As a' matter of fact," he said, "I know you havefiled."And Mr. Buck then asked him, "Well, was itbecause I attended the meetings I was fired?" Mr.Dillow's response was, "No, and you would never getme to repeat that or admit that you were fired becauseof union activity, to anybody."Through the course of the conversation, Mr. Buckwas very insistent in asking him reasons why he wasterminated, and at the end of the conversation, Mr.Dillow said, "There were many reasons you were ter-minated, Mr. Buck but at the top of the list was thisunion thing."Marchiorlatti conceded by his testimony that Buck wasa good worker, but brought his personal problems to work,such as on one occasion about 1 year previous to Buck'sdischarge where Buck confided to him that he was upset atwork because his girl friend had contracted a social dis-ease, and another occasion where he had an argument withMike Smith because Smith had been dating his girl friend;that he yelled at another employee named Tim Bailey andhad caused another employee, Steve Poppinick, to quit hisjob.With respect to Tim Bailey, Marchiorlatti admittedthat he, himself, fired Tim Bailey because he could not getalong with employees and was constantly shouting at otheremployees and in general disrupting the shop.With respect to employee Poppinick, Marchiorlatti ad-mitted that he had been informed by Buck that Poppinickhad a hangover and did not want to work that particularmorning. And with respect to Mike Smith's request totransfer, the record shows that about 2 weeks before Buck'sdischarge, on an occasion where Mike Smith had beentemporarily assigned to another department because workwas slack in Buck's department and had refused to returnwhen requested, with the excuse that Marchiorlatti hadokayed the transfer,Marchiorlatti directed Buck to tellMike Smith that if he wanted to work at that plant he wasto work in Buck's department and if he didn't want to workin Buck's department, he knew where the door was.E. Analysis and Conclusion Concerning William Buck'sDischargeI have concluded that Buck's discharge constituted anunfair labor practice within the meaning of Section 8(a)(1)and (3) of the Act and discriminated against him becauseof his union activity.The reasons advanced by the Respondent as the basisfor Buck's discharge are clearly pretextual and do not con-stitute the true or underlying reason. I am satisfied, and Ifind, that Buck was an extremely conscientious workerwho took his job seriously and made every effort to makehis, department a success, as he credibly testified and aswas conceded on the record by Plant Manager Marchior-latti.The reasons advanced by Marchiorlatti for Buck'sdischarge were petty and, in most cases, without any genu-ine basis in fact or were so remote from the time of thedischarge on August 11 as to confirm the fact that Mar-chiorlattiwas having a very difficult time to conjure upreasons to justify the discharge. In this connection, it mustbe noted that at the close of Marchiorlatti's exit interviewwith Buck on August 11 Marchiorlatti could contain thetruth no longer, and when Buck by his answers destroyedthe various reasons assigned by Marchiorlatti as the basisof the discharge Marchiorlatti, appreciating the pretextual 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDnature of his assigned reasons for discharging Buck, thentold Buck that Chuck (Dillow) just didn't want him aroundanymore and that he wanted to give Mike a chance on thejob, and Marchiorlatti told Buck that he really didn't wantto fire Buck, but it was his job or Buck's. Moreover, Buck'sexit interview with Dillow before he left the plant on Au-gust11 and his telephone conversation with Dillow on thatsame day reveal the true cause for his discharge. There atthe plant, Buck passionately pleaded for his job and point-ed out to Dillow how hard he'had worked and how greathis department was doing. Dillow made it plain to Buckthat he had committed the unpardonable sin of organizinga union with these words, "Bill, one of these days, you aregoingto grow up and you are going to learn that when youwork for a company, it does things for you; but when youworkagainst it,you are out the door." If there was anydoubt what Dillow meant in the exit interview at the shopitwas clarified in the later telephone conversation thatsame day between Dillow and Buck where Dillow toldBuck, "Iwill tellyou the truth.' l won't have a union in myshop.If it comesright down to it, I will fire everyone. I willclearthe shop and hire a bunch of `wet backs.' "In answerto a question put to him again by Buck as towhy he was fired, Dillow told Buck he was fired for anumber of reasons-at the top of the list was Buck's in-volvement in "this union thing."It is clear from the record that Buckwas aleader in theunionorganizational drive and that management wasaware of it. Dillow informed Buck in the August11 tele-phone conversation that he was aware that Buck was at-tending union meetings, and the Union had already filedits petition for an election. It is reasonable to conclude thatthe Respondent's 'precipitate action on August 11 in dis-charging Buck as well as two other union activists, namelyCrowe and Tepner, was calculated to defeat the Union.12F. The Discharge of Mark TepnerMark Tepner was hired by the Respondent in mid-April,to work on the night shift. Most of his workwas inthe coildepartment, soldering coils. He started at a wage rate of$2.50 per hour and was raised to $2.75 per hour in May. Atthattime,according to Tepner's credible and undisputedtestimony, Dillow told him that he was giving him the 25-cent raisebecause he liked the way Tepner worked. Tepnertestified that about 1 week later, Dillow approached himand told him that effective June 1 he would be made aleadmanand get 'another 25-cent raise. It appears that,with the move to the new building about July 1, no lead-men weredesignated on the night shift according toDillow's testimony. In any event, the record shows withoutdispute that Tepner was assigned to the packaging depart-ment on the day shift and was not made a leadman. Tepnertestified credibly and without contradiction that, about Iweek before he was terminated, Bud McKinnon came tohim with a pay-change slip and he signed it, authorizing12 I have earlier in this Decision, contrary to the position of the Respon-dent, held that Buck was not a supervisor within the meaning of Sec 2(11)of the Act. As an employee he was therefore entitled to the' benefits andprotectionof the ActtheRespondent to give TTepner another 25-cent raise, tomake his pay 33 per hour, but he did not receive this lastraise.When Tepner began work on the day shiftin the newbuilding in July, he learned of the union activity in prog-ress when fellow employee James Crowe took him to theumon hall. Tepner signed a union authorization card andsolicited union authorizationsignaturesfrom other em-ployees.On August 11, Bud McKinnon, who had previously beenTepner's foreman on the night shift, informed Tepner thathe was laid, off. McKinnon told Tepner that theRespon-dent had just lost a few big contracts and that hewas goingto have to lay Tepner off because he hadnot come in towork a few Saturdays when he said he would, and he hadbeen gone a few days. Ten or 15, minuteslater,Tepnerspoke to Marchiorlatti in the shop. Tepner asked Mar-chiorlatti why he had been fired, and Marchiorlattirepliedthat they thought he was too slow on the packaging ma-chine. But Tepner testified credibly that theretofore no onehad warned him about his attendance, or about his workspeed.Marchiorlatti testified that, as he had in the cases ofBuck and Crowe, he had talked to Dillow onthe morningof August 11 about his plans to discharge Tepner. Mar-chiorlatti testified that Night Foreman Bud McKinnon hadreported to, him that Tepner was a good worker, but thatthe leadman in the packaging department reported to himthat Tepner was slow on the skin-packagingmachine. Be-cause of this, Marchiorlatti testified that he approachedTepner and told him that he was slow on the machine andthat he felt Tepner could do a better job on theantennas.Marchiorlatti testified that Tepner became a bit upset andsaid he wasn't going to work inantennasanymore; he saidhe had worked his butt, off, and he wasn't going to work inthat department anymore; and Marchiorlattitestified hereplied, "Well you are better in that department than youare up here in the skin-pack machine-you are too slowand I want to put you backin antennas," and he says,"Well, if you put me back there, I am not going to do avery good job for you." Marchiorlatti testified further thatTepner said he had earned the packaging job.Marchiorlatti testified that this conversation with Tepneroccurred about 3 or 4 days before he discussedthe matterof his plans to terminate Tepner with Dillow. He testifiedhe recommended to Dillow that Mark be let gobecause hewasn't going to do a good job in antennas, there was nosense ofhaving him around; and Dillow agreed.Tepper agrees that about 2 weeks before he was termi-nated he was approached by Marchiorlatti who asked himif he would be interested in going back to the coil depart-ment. Tepner told him "no," that he liked it over in thepackaging department. Tepner testified that Marchiorlattithen started "ribbing" him, saying, "Well, you know, youare the only one that can work on the coils;we need some-body over there that knows what they are doing." Tepnertestified he replied, ".I would much rather prefer the pack-aging area." Tepner testified he also told Marchiorlatti thatwhen he went on the day shift McKinnon told him that hewould be permanently on packaging machines and that hereally did not wish to go back over-.into the coil section and CPD INDUSTRIES, INC.279that was the extent of the conversation- Tepner denied thathe told Marchiorlatti that he would do a bad job if he weretransferred to another machine.G. Analysis and Conclusion Concerning Tepner's DischargeIt is clear from the record that Dillow, who was intenselyhostile to the unionization of his plant, and who hadthreatened to clear the plant of union supporters to thepoint that he would close down if necessary, was aware,obviously through informers, of the identity of those whowere attending union meetings and the extent of theirunion support and activity. This fact was made manifest byDillow's August I1 phone conversation with Buck whereDillow in the course of the conversation told Buck that hehad heard rumors that there were people trying to organizea union in the shop and that Buck was one of them. Dillowalso told Buck in that phone conversation that he knew"they have been having meetings, haven't they? You haveattended them, haven't you? And they have filed, haven'tthey?" It is significant that, when Tepner was on the nightshift and did not engage in any form of union activity, hewas praised by Dillow himself and given a 25-cent raisewith a promise of a leadman's job; and only 1 week beforehis discharge, Foreman Bud McKinnon had him, sign foranother 25-cent raise. This praise and these wage increasesgranted to Tepner attest to the fact that management waspleased with Tepner's work until they learned of his unionactivity whereupon Dillow and Marchiorlatti, I find, con-trived to rid themselves of a strong union supporter on thepretext that Tepner told Marchiorlatti that he would do apoor job if they put him back on soldering coils, In view ofthe fact that no supervisor had previously warned Tepnerthat he was too slow on the packaging machine, and thefurther fact that McKinnon ,had begun the processing ofanother 25-cent raise for Tepner only 1 week beforeTepner's discharge, I further conclude that Marchiorlatti'sclaim made to Tepner at the time of his discharge that hewas too slow on the packaging machine was pretextual andnot supported by fact. Additionally, I have noted thatForeman McKinnon, who first notified Tepner on August11 that he was terminated, gave Tepner an entirely differ-ent reason for the termination, namely, that Respondenthad just lost a few big contracts.I find, therefore, that Respondent's termination of MarkTepner on August 11 discriminated against him because ofhis union activity and violated, Section 8(a)(3) and (1) ofthe Act.H. The Discharge of James CroweJames Crowe was hired by the Respondent in early Apriland together with Tepner and Buck was discharged on Au-gust 11. Crowe's job was to solder antennas in the cabledepartment. His leadman was Mike Roach.Crowe attended union meetings and at work he passedout cards for union representation. His union activity last-ed up until the date of his discharge.Crowe was present at the April 24 general meeting in theplant concerning group insurance where Dillow in surpriseand shock made his antiunion speech to the employees inwhich,according to Crowe's testimony,which I credit, Dil-low, among other things, told the employees that he wouldwithdraw his plans for profit sharing if the people wanted aunion;that if the employees were not going to cooperate hecould have the parts done elsewhere,have them shippedfrom overseas,and have the employees'jobs wiped out.On August11 whileat work,Marchiorlatti called Croweoff to the side and told him the following: "Well,the bigboys of the industry are buying us out, so we are not goingto need so many people in your department anymore, soI'm afraid we are going to have to let you go."Crowe testified he was shocked,and he testified as fol-lows:I asked him if I deserved a chance. You know, Iwasn't warned or nothing, and was I working bad; Ithought I deserved another chance. I didn't think Ideserved to be fired. And he just wouldn't talk to me;he wouldn't face me. That was about it.Before Crowe left the plant, he talked to Dillow. Crowerelates the conversation between himself and Dillow as fol-lows:Iwas pretty upset and I looked at him with tears inmy eyes and said, "I don't deserve to be fired; Iworked hard for this company," and he says "Youmay be right"-and he turned around and walked intohis office. That was the end of the conversation."Marchiorlatti denied that at the time he terminatedCrowe on August 11 he made reference to "the big boysbuying the company." He testified that, in consulting withDillow on the morning of August 11 about his plans toterminate Crowe, he told Dillow that Mike Roach, Crowe'sleadman, "came in and was telling me that Jim would notdo what he said, and that Jim was not working up to hisability.He was slacking off and wasn't doing his job verywell.And I told Mike, you know, had he warned Crowe,you know, about such and he said, `yeah,' he told him hewas talking too much and such. And I told Chuck of thisand we decided if a man did not work in one department,we weren't going to move him to another."Marchiorlatti testified that when he notified Crowe thathe was terminated he told him that his leadman, MikeRoach, had reported he was not doing a very good job andthat he wasn't doing what he was able to, and that theywere going to have to let him go.Crowe testified credibly and contrary to Marchiorlatti'stestimony that he was not slow-in fact he was way aheadof the other men in his department. He also testified thatRoach did not reproach him about his work.Mike Roach, called as a rebuttal witness by the GeneralCounsel and whose testimony I credit fully, especially be-cause by giving testimony adverse to the Respondent bywhom he is still employed he has "placed his neck on theline," 13 testified that as Crowe's leadman, he had nevercomplained to Marchiorlatti that Crowe was a slow work-er.Roach testified that Crowe worked across the tablefrom him "when we were very, busy, and all the time I saw,13 SeeFederal Envelope Company,147 NLRB 1030, 1036 (1964), andBushHog, Inc,161 NLRB 1575, 1580 (1966) 280DECISIONSOF NATIONALLABOR RELATIONS BOARDhe was alwaysworking-he was notany slower than anyother employeein my department."Crediting the testimony of Crowe andRoach,as I do,which directlycontradictsMarchiorlatti's testimony thatCrowe wasslow andthat it had beenso reportedto him byRoach,I perforce must discreditMarchiorlatti's testimonyas to the reasonhe discharged Crowe.I find in fact on thebasisof the testimony of Crowe and Roach that Crowe wasnot a slow workerand that the reason advanced by Mar-chiorlatti for terminatingCroweis false, and that the trueand underlying reason for the dischargewas Crowe's unionactivity.Agreeingwith theGeneralCounsel, I find that Crowewas dischargedby theRespondent because he engaged inunionactivity and that, bydischargingCrowe on August11, the RespondentviolatedSection 8(a)(3) and (1) of theAct.Cascade Coach Co., Inc.,206 NLRB874, 886(1973).I find, for thesame reasons that I articulated earlier inthisDecisionwithrespect to Buckand Tepner, that theRespondent was awareof Crowe's union activity and thedischarge was motivatedby theRespondent's extreme hos-tility tothe unionizationof its plant.I.The 15-Cent-Per-Hour Wage IncreaseA few days after receiving a copy of the Union's petitionfor an election in the mail,on August13,Dillow called ameeting of the employees and announced that he was plan-ning on giving a cost-of-living raise to the employees, butbecause of the union activity he could not give the raise,and his lawyer had advised him not to. One week later,Dillow called another meeting of the employees.There hetold them that he didn't care what his lawyer said,that hewas going to give the 15-cent raise anyway as he felt theemployees deserved it. The raise appeared on the employ-ees' next paycheck.It is clear from the record,and I find from the recordtestimony of Marchiorlatti and Dillow, as well as others,that the Respondent had no policy of giving across-the-board,cost-of-living raises, and previously the Respondenthad never granted an across-the-board,cost-of-living wageincrease to its employees.The announcement of the 15-cent cost-of-living raise after the physical receipt of a copyof the Union's election petition was obviously timed to de-feat the union organizational drive.Ifind that the Respondent'sannouncement of andgranting of the wage increase in August interfered with,coerced,and restrained employees in the exercise of theirrights guaranteed in Section 7 of theAct.N.L.R.B. v. Ex-change Parts Company,375 U.S.405 (1964).Emery AirFreight Corporation,207 NLRB 572, 575-576(1973).J. Interrogationof EmployeesKenneth Stout,a former employee of the Respondentwho had worked in the base load department, testifiedcredibly and without contradictionthatin August,while atwork,he heard Dillow talking to an employee namedMike.Stout testified he heard Dillow ask Mike how he feltabout the Union and if heknew anybodywho was activelyinvolved.Mike told Dillow that he agreed with the Unionbut did not know who was involved.Stout credibly testi-fied further that in August he heard Marchiorlatti behindhim talking to an employee.He couldn't tellwho Mar-chiorlatti was talking to and didn't hear the entire conver-sation,but he heard Marchiorlatti asking how this personfelt about the Union;did he think it ought to come into theshop.When Marchiorlatti inquired as to who was bringingthe Union in, the answer was "I don't know."By the above-described interrogation of employees con-ducted by Dillow and Marchiorlatti as testified to by Stout,I find that the Respondent coerced and restrained employ-ees in the exercise of rights guaranteed by Section 7 of theAct. The Respondent thereby violated Section 8(a)(1) ofthe Act.Kay Corporation d/b/a Holiday Inn of Chicago -South,Harvey,209 NLRB 11 (1974).When employee Hofstetter approached Marchiorlatti inApril during a luncheon break and warned him that theRespondent had a union problem on its hands, and Mar-chiorlatti questioned him closely concerning the identity ofthe union leaders to the point where Hofstetter told himthe leaders were Bill Buck and Leonard Ortiz,I find thatMarchiorlatti's interrogation of Hofstetter concerning theidentity of the union leaders violated Section 8(a)(1) of theAct.Benner Glass Co.,209 NLRB 686,688 (1974);MonroeManufacturing Company, Inc.,200 NLRB 62 (1972).Buck testified that a few days after Hofstetter's termina-tion in May Dillow called a meeting of the leadmen andgave them a pep talk informing them that'the Respondenthad received a lot of new orders and that production waspicking up, that "we were all company men now and hewanted us to keep our ears to the ground'for any loudnoises, and he leaned forward and said `you know what Imean.'"The GeneralCounsel contends that Dillow's re-marks to the leadmenwereintended as a solicitation' of theleadmen to inform on the union activities of the employeesin their respective departments.In the context of the Re-spondent's antiunion campaign and'subsequent illegal dis-charges and other unfair labor practices,I have foundherein an inference could very well be drawn that the lead-men were being solicited to inform on their men.However,other evidence by General Counsel'switnesses in the rec-ord shows that at other meetings of the leadmen as well asall employees,Dillow consistently,before the union activi-ty as well as afterwards,warned that employees who didnot produce would be weeded out; that he was not runninga charity organization;that he was interested in employeeswho were willing to work hard and who were honest; andhe urged the leadmen before moving into the new plantthat they would have to get more work out of their men.Concerning the leadmen's meeting testified to by Buckabove, Dillow testified that in urging the leadmen to keeptheir eyes and ears open,he used that terminology only inthe sense that he wanted the leadmen to be sure the em-ployees in their department were producing and doing agood job.It appears to me that Dillow's remarks in the leadmen'smeeting as testifiedto byBuck are susceptible to the mean-ing that the leadmen were being solicited to inform on theunion activity of employees rather than to report on poorworkers. I so find.Exhorting the leadmen to keep their earsto the ground for loud noises,"you know what I mean," to CPD INDUSTRIES, INC.281my mind,is not a request to increaseproduction. This so-licitationby theRespondentof theleadmen to inform onthe unionactivity of employeesviolated Section 8(a)(1) ofthe Act.FMC Corporation,211 NLRB 770, 774 (1974).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section 1, above, have a close andintimate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.ployees, the Respondent coerced and restrained employeesin the exercise of their Section 7 rights, and the Respon-dent thereby violated Section 8(a)(1) of the Act.6.By announcing and granting a wage increase to allemployees and by threatening withdrawal of profit-sharingplans and other benefits, for the purpose of inducing em-ployees to reject the Union and abandon union activity,Respondent violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8.By discharging Ted Hofstetter, the Respondent didnot violate the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and the entire record in this proceedingand pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.I have found that Respondent discharged William Buck,Mark Tepner, and James Crowe for reasons which violatethe provisions of Section 8(a)(1) and (3) of the Act. I shalltherefore recommend that Respondent offer them immedi-ate reinstatement to their jobs and make them whole forany loss of pay which they may have suffered as a result ofthe discrimination practiced against them. The backpayprovided for herein shall be computed in accordance withthe Board's formula set forth in F.W. Woolworth Compa-ny,90 NLRB 289 (1950), with interest thereon at the rate of6 percent per annum, computed in the manner prescribedinhis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent, CPD Industries, Inc., is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. InternationalBrotherhood of ElectricalWorkers,AFL-CIO-CLC, Local 2254, the Union herein, is a labororganization within the meaning of Section 2(5) of the Act.3.By dischargingWilliam Buck,Mark Tepner, andJames Crowe, thereby discouraging membership in theUnion, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.By threatening to close the plant and to dischargeemployees because they engaged in union activity or sup-ported the Union, the Respondent coerced and restrainedemployees in the exercise of their Section 7 rights, and theRespondent thereby violated Section 8(a)(1) of the Act.5.By interrogating employees concerning their unionsympathy and support, and the union activity of other em-ployees; and by soliciting employees to inform on theunion sympathy, support, and union activity of other em-ORDER 14Respondent, CPD Industries, Inc., Santa Ana, Califor-nia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities or those of their fellow employees.(b)Threatening discharge or other reprisal against em-ployees or threatening to close the plant or import workfrom overseas for the purpose of discouraging employeesfrom engaging in union activity or support.(c)Threatening to withdraw profit-sharing plans orother employee benefit plans for the purpose of discourag-ing employees from engaging in union activities or support.(d)Announcing and placing into effect general wage in-creases to discourage employees from engaging in unionactivity or support.(e)Discouraging membership in International Brother-hood of Electrical Workers, AFL-CIO-CLC, Local 2254,or any other labor organization, by discharging employees,or in any other manner, discriminating in regard to hire ortenure of employment or any terms or conditions of em-ployment.(f) Inanyother manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)OfferWilliam Buck,Mark Tepper, and JamesCrowe reinstatement to their former positions or, if suchpositions no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earn-ings in the manner set forth in "The Remedy" section ofthisDecision.14 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Santa Ana, California, facility copies ofthe attached notice marked "Appendix." 15 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted by Respon-dent immediately upon the receipt thereof, and be main-15 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board," shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing and Order of theNational LaborRelationsBoard."tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 21, in writ-ing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as'it alleges Respondent discrimi-natonly discharged Ted Hofstetter.